DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was filed and is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,800,320. Although the claims at issue are not identical, they are not patentably distinct from each other.
Please see claim map below. In order to advance prosecution, only claim 1 of the instant application has been mapped to claim 1 of issued US Patent No. 10,800,320. Independent claims 19 and 26 of the instant application, as well as independent claims 
Instant Application 16/949,052
Issued Patent US 10,800,320
Claim 1. A tailgate illumination system for providing illumination rearward of a vehicle having a tailgate, the tailgate illumination system comprising: 
Claim 1, Lines 1-2: A tailgate illumination system for a tailgate of a vehicle, said tailgate illumination system comprising: 

an illumination device, the illumination device comprising
Lines 7-8: wherein said pivot bracket supports an illumination device that, when powered, emits light; 

(i) a tailgate bracket configured for mounting at a tailgate of a vehicle and
Line 3: a tailgate bracket mounted at a tailgate of a vehicle; 

(ii) a pivot bracket pivotally mounted at the tailgate bracket, 
Line 4: a pivot bracket pivotally mounted at said tailgate bracket; 

wherein the pivot bracket supports a light source that, when powered, emits light;
Lines 7-8: wherein said pivot bracket supports an illumination device that, when powered, emits light; 


(This limitation is not taught. However, the use of an LED as a light source is exceptionally obvious.) 
wherein the tailgate of the vehicle is movable between a closed position and an opened position;
Lines 17-18: when the tailgate of the vehicle pivots between a raised position and a lowered position, (a PHOSITA understands that a tailgate in a raised position is a closed position and a tailgate in a lowered position is an opened position)
wherein, with the tailgate bracket mounted at the tailgate of the vehicle, the pivot bracket pivots relative to the tailgate bracket responsive to gravitational force acting on the pivot bracket as the tailgate moves from the closed position to the opened position;
Line 17-21: wherein, when the tailgate of the vehicle pivots between a raised position and a lowered position, said weighted arm pivots about the second pivot axis as said weighted end of said weighted arm moves from one side of the second pivot axis to another side of the second pivot axis due to gravitational forces at said weighted end of said weighted arm to impart pivotal movement of said pivot bracket about the first pivot axis; (please see analysis below)

Line 22-26: wherein said pivot bracket pivots about the first pivot axis responsive to pivotal movement of said weighted arm about the second pivot axis so that light emitted by said illumination device, when powered, is directed downward toward a ground region rearward of the vehicle when the tailgate is in the raised position and when the tailgate is in the lowered position.

and wherein, with the tailgate bracket mounted at the tailgate of the vehicle, and when the tailgate is in the opened position, light emitted by the light source, when powered, illuminates the ground region rearward of the vehicle.

Line 22-26: wherein said pivot bracket pivots about the first pivot axis responsive to pivotal movement of said weighted arm about the second pivot axis so that light emitted by said illumination device, when powered, is directed downward toward a ground region rearward of the vehicle when the tailgate is in the raised position and when the tailgate is in the lowered position.




Of more substantial concern are lines 10-12 of the instant application, which recites “wherein, with the tailgate bracket mounted at the tailgate of the vehicle, the pivot bracket pivots relative to the tailgate bracket responsive to gravitational force acting on the pivot bracket as the tailgate moves from the closed position to the opened position.” This is broader than the claims of the issued patent—if the issued patent is a species of a tailgate light having a counterweight system for moving the light housing by gravitational force, then the instant application is a genus of a tailgate light having a 
Where some argument regarding obviousness is required from the Examiner, the pivot bracket is obligated to pivot, and where the claim of the instant application requires the rotation to be driven by gravitational force, it would have been obvious to one of ordinary skill in the art at the time of filing to use a counterweight to drive the rotation—the Examiner can think of no other way of driving rotation by gravitational force under the requirements of the claim.

Allowable Subject Matter
Claims 1-31 would be allowable over the prior art of record upon timely filing Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Augusty (US 2020/0094736 A1) disclose a rear tail light.
Chen (US 2019/0106053 A1) disclose a read truck bed light.
Clark (US 2015/0043231 A1) disclose a tailgate light sign.
Dellock et al (US 2017/0246985 A1) disclose a vehicle light.
Huebner et al (US 2015/0198300 A1) disclose a high mounted stop light.
Iskei et al (US 2018/0281674 A1) disclose a courtesy lamp.
Irgang et al (US 2017/0238277 A1) disclose an illumination device for a vehicle.
Lang et al (US 2005/0046696 A1) disclose a vehicle camera.
Povinelli et al (US 2017/0274940 A1) disclose a modular tailgate.
Pratt (US 6,409,367 B1) disclose rear-mounted vehicle lighting system.
Salami, JR. (US 2016/0167568 A1) disclose hitch light system. 
Salter et al (US 2015/0217685 A1) disclose a tailgate illumination system.
Salter et al (US 2016/0001700 A1) disclose a vehicle exterior light.
Salter et al (US 10,155,474 B2) disclose a running board light.
Shamitz et al (US 2009/0129112 A1) disclose a license plate lamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875